

117 HR 5000 IH: Resources to Expand Partnerships for Opportunity and Workforce and Economic Revitalization Act
U.S. House of Representatives
2021-08-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5000IN THE HOUSE OF REPRESENTATIVESAugust 10, 2021Mr. Lamb (for himself and Mr. McKinley) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo appropriate funds to carry out certain Appalachian Regional Commission grant programs, and for other purposes.1.Short titleThis Act may be cited as the Resources to Expand Partnerships for Opportunity and Workforce and Economic Revitalization Act or the RE-POWER Act.2.Funding for the Partnerships for Opportunity and Workforce and Economic Revitalization Initiative(a)In generalIn addition to amounts otherwise made available, there is appropriated, out of amounts in the Treasury not otherwise appropriated, for the fiscal year ending on September 30, 2022, to remain available until expended, $1,000,000,000 to carry out section 14321 of title 40, United States Code.(b)Emergency designationThe amount provided under subsection (a) is designated as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.(c)Limitation on aggregate amountSection 14321(a)(2) of title 40, United States Code, is amended by inserting , or a discretionary grant to carry out the Partnerships for Opportunity and Workforce and Economic Revitalization (POWER) initiative, after Coronavirus Disease 2019 (COVID–19).(d)Conforming amendments(1)Authorization of appropriationsSection 14703 of title 40, United States Code, is amended—(A)in subsection (a)(5) by striking 2021 and inserting 2022; and(B)in subsection (c) by striking 2021 and inserting 2022. (2)TerminationSection 14704 of title 40, United States Code, is amended by striking October 1, 2021 and inserting October 1, 2022. 